Citation Nr: 1332667	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a left shoulder disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a right hand disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a left hand disorder, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for a right knee disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a left knee disorder, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a right ankle disorder, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a left ankle disorder, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a back disorder, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness.

11. Entitlement to service connection for a pulmonary disorder, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, and from September 1990 to June 1991 and includes service in the Southwest Asia Theater of Operations during the Persian Gulf War.  Further, the record indicates he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in April 2008 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in September 2011, at which time the Board, in pertinent part, found the Veteran had withdrawn his claim of service connection for residuals of colonoscopy with polyp removal; remanded the PTSD and other psychiatric disorder claims; and denied all of the other appellate claims.

The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  By a February 2012 Order, the Court, pursuant to a joint motion for remand (JMR) vacated the Board's decision to the extent it denied service connection for a right shoulder disorder, left shoulder disorder, right hand disorder, left hand disorder, right knee disorder, left knee disorder, right ankle disorder, left ankle disorder, back disorder, irritable bowel syndrome, and a pulmonary disorder (all of which included whether the claimed disabilities were due to an undiagnosed illness).    The appeal as to the remaining issues was dismissed by the Court Order.   The JMR specifically noted that it did not wish the Court to disturb the parts of the Board's decision that denied service connection for chronic fatigue syndrome, fibromyalgia, sore throat, and a left elbow disability, nor the parts of the Board decision that remanded the PTSD and other acquired psychiatric disorder claims.

For the reasons discussed in greater detail below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that the development directed by the September 2011 remand appears to have been substantially accomplished, to include notification in June 2012 and a VA medical examination in September 2012 in accord with these directives.  However, the case was last adjudicated below via a September 2012 Supplemental Statement of the Case (SSOC).  In October 2012, the Veteran, through his attorney, submitted a stressor statement which his attorney emphasized had not been previously considered and which purportedly contained dates and various statements sufficient to assist VA in obtaining corroboration of these stressors.  Further, the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of this evidence pursuant to 38 C.F.R. § 20.1304 (c).  Accordingly, the Board must remand this case for the AOJ (i.e., the RO) to consider this evidence in the first instance, and to conduct any necessary development to corroborate the purported stressors through official channels in light of this statement.

The Veteran's attorney also indicated in October 2012 that there were medical records relevant to the Veteran's claim that were not on file and located at the VA Outpatient Clinic (OPC) and/or Vet Center in Tallahassee, Florida, as well as the VA Medical Center (MC) in Louisville, Kentucky.  Releases for these records were signed and submitted by the Veteran at that time as well.  

The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Granted, various VA medical records were already obtained and considered in conjunction with this case, to include electronic, paperless records from the Gainesville VAMC dated from April 1999 to August 2012 associated with the Virtual VA system and noted on the September 2012 SSOC.  However, in circumstances such as these, the Board will not speculate as to the probative value of potentially outstanding VA medical records.  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

In regard to the claims of service connection for the shoulders, hands, knees, ankles, back, irritable bowel syndrome, and pulmonary disorder, the Veteran has contended, in part, that service connection is warranted on the basis of the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  These statutory and regulatory provisions provide that service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Presumptive service connection is warranted for certain infectious diseases: (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service. 

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The JMR that was the basis for the Court's February 2012 Order in this case contended that the Board's decision failed to evaluate the Veteran's lay statements and complaints regarding his joint pain, rendering the decision's statement of reasons and bases inadequate.  In addition, the JMR criticized the adequacy of the April 2008 VA medical examination the Board referenced in its decision on similar grounds.  The JMR also contended that this VA examination should have considered the Veteran's complaints of constipation in determining whether he had irritable bowel syndrome; as well as his treatment for a 5 day cough in December 2006 for his claimed pulmonary disorder.

As noted by the JMR, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand is required in order to accord the Veteran an adequate examination regarding these claims.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also notes that even though the reference to the outstanding VA medical records was made in regard to the PTSD and other psychiatric disorder claims, it is possible that they may also contain findings relevant to the purported disabilities addressed by the other claims of record.  As such, it further supports a remand of these claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have recently treated the Veteran for his shoulders, hands, knees, ankles, back, irritable bowel, pulmonary, and psychiatric problems.  In addition, the RO should follow-up on the Veteran's claim of outstanding treatment records located at the VAOPC and Vet Center in Tallahassee, Florida, and VAMC in Louisville, Kentucky.

After securing any necessary release, the RO should obtain those records not on file.

2.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding the claimed disabilities of the shoulders, hands, knees, ankles, back, irritable bowel syndrome, pulmonary disorder, and psychiatric disorder.  He should also be requested to provide any additional details he has regarding the purported in-service stressors upon which his claim of PTSD is based.

The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Based upon the information provided by the Veteran regarding his purported stressors in October 2012, as well as any additional information provided by the Veteran, the RO should make an attempt to verify these purported stressors through official channels.

4.  If any of the Veteran's purported stressor(s) is confirmed, he should be accorded a new VA medical examination to address the current nature and etiology of any psychiatric disorder found to be present.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

If a diagnosis of PTSD is appropriate, the examiner should state whether that disorder is related to the confirmed event(s) of the Veteran's military service to include a stressor related to "fear of hostile military or terrorist activity" as defined by VA regulations.

If the examiner concludes that the Veteran does not suffer from PTSD, but instead suffers from another psychiatric disorder, the examiner must proffer an opinion [more than likely, less than likely, or as likely as not] as to whether any disorder began in or is related to the Veteran's military service. 

A complete rationale for any opinion expressed must be provided.  If any opinion cannot be provided without resort to speculation, the reason for that should be set out, as for instance, there is additional evidence that could enable an opinion to be provided or the inability to provide the opinion is based on the limits of medical knowledge.

5.  The Veteran should be afforded an examination(s) by an appropriate medical professional to determine the current nature and likely etiology of his claimed shoulder pains, hand pains, knee pains, ankle pains, back pain, constipation/irritable bowel syndrome, and pulmonary impairment.  The claims folder should be made available to the examiner(s) for review before the examination(s); the examiner(s) must indicate that the claims folder was reviewed.

Based on a review of the entire record, including, but not limited to, the Veteran's lay statements regarding his symptomatology, the service treatment records and post-service treatment records, the examiner(s) should opine as to the most likely etiology of the Veteran's claimed shoulder pains, hand pains, knee pains, ankle pains, back pain, constipation/irritable bowel syndrome, and pulmonary impairment, to include as a result of a medically unexplained chronic multi-symptom illness and/or undiagnosed illness pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, or whether any had its onset during service.  

A complete rationale for any opinion expressed must be provided.  If any opinion cannot be provided without resort to speculation, the reason for that should be set out, as for instance, there is additional evidence that could enable an opinion to be provided or the inability to provide the opinion is based on the limits of medical knowledge.

6.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished an SSOC which addresses all of the evidence obtained since the RO last adjudicated these appellate claims, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



